DETAILED ACTION
The following is a Notice of Allowability in response to the Request for Continued Examination (RCE) received on 16 December 2021.  Claims 1-33 have been previously cancelled.  Claims 34-53 have been previously added.  Claims 34-53 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 34-53 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 34, the prior art of record taken alone or in combination fails to teach generating first data based at least in part upon scanning, using a first sensor operatively coupled to a processor, a first portion of a second surface, wherein the second surface comprises the first surface; generating second data based at least in part upon scanning, using a second sensor operatively coupled to a processor, a second portion of the second surface; providing, using a processor, first information that causes the first actuator to move the working member to a target point on a desired path, wherein the first actuator moves the working member relative to the rig, the desired path is based at least in part upon a design plan, and the first information is based at least in part upon the first data, the second data, and the desired path; 
As per claim 44, the prior art of record taken alone or in combination fails to teach the rig comprises a first actuator, and the first actuator is operable to move the working member relative to the rig; a rig positioning system comprising a second actuator, wherein the second actuator is operable to move the rig; one or more memories operatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the system to: generate first data based at least in part upon scanning, using a first sensor of the one or more sensors, a first portion of a second surface, wherein the second surface comprises the first surface; generate second data based at least in part upon scanning, using a second sensor of the one or more sensors, a second portion of the second surface; provide first information that causes the first actuator to move the working member to a target point on a desired path, wherein the desired path is based at least in part upon a design plan, and the first information is based at least in part upon the first data, the second data, and the desired path; and provide second information, to the rig positioning system, that causes the second actuator to move the rig to a different location.
As per claim 49, the prior art of record taken alone or in combination fails to teach the rig comprises a first actuator, the first actuator is operable to move the working member relative to the rig, a rig positioning system comprises a second actuator, the second actuator is operable to move the rig, and the instructions, when executed by a computing system, cause the system to: generate first data based at least in part upon scanning, using a first sensor, a first portion of a second surface, wherein the second surface comprises the first surface; generate second data based at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 365(c) and 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 16 December 2021, 17 August 2021, 11 August 2021, 1 November 2020, 16 May 2020, 11 May 2020 and 23 March 2020.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to position correction in general:
		USPN 10,363,106 B2 to Kwon et al.
		USPN 10,179,032 B2 to Andersson
		USPN 10,065,318 B2 to Bain et al.
		USPN 9,221,506 B1 to Georgeson et al.
		USPN 8,639,393 B2 to Taylor et al.
US Pub. No. 2021/0034032 A1 to HEBENSTREIT et al.
		US Pub. No. 2019/0231471 A1 to GLOSSOP
		US Pub. No. 2019/0231436 A1 to PANSE et al.
		US Pub. No. 2019/0196438 A1 to RIVERS et al.
US Pub. No. 2012/0065944 A1 to Nielsen et al.
US Pub. No. 2006/0206233 A1 to Carpenter et al.
JP Pub. No. 2002-277981 A to SATO et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        27 December 2021